OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 40 William Street, Suite 100Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.40 William Street, Suite 100Wellesley, MA 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2010 Date of reporting period:October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. New Century Capital New Century Balanced New Century Opportunistic New Century International New Century Alternative Strategies ANNUAL REPORT Year Ended October 31, 2010 40 William Street, Suite 100, Wellesley MA 02481 781-239-0445 888-639-0102 Fax 781-237-1635 CONTENTS PRESIDENT’S LETTER TO SHAREHOLDERS 2-3 PERFORMANCE CHARTS 4-6 NEW CENTURY PORTFOLIOS New Century Capital Portfolio Portfolio Information 7 Schedule of Investments 8-9 New Century Balanced Portfolio Portfolio Information 10 Schedule of Investments 11-12 New Century Opportunistic Portfolio Portfolio Information 13 Schedule of Investments 14 New Century International Portfolio Portfolio Information 15 Schedule of Investments 16-17 New Century Alternative Strategies Portfolio Portfolio Information 18 Schedule of Investments 19-20 Statements of Assets and Liabilities 21 Statements of Operations 22 Statements of Changes in Net Assets 23-25 Financial Highlights 26-30 Notes to Financial Statements 31-40 Report of Independent Registered Public Accounting Firm 41 Board of Trustees and Officers 42-43 Federal Tax Information 43 About Your Portfolio’s Expenses 44-46 Special Meeting of Shareholders 47 Trustees Approval of Investment Advisory Agreements 48-51 LETTER TO SHAREHOLDERS December 2010 Dear Fellow Shareholders: I am pleased to present our 21st Annual Report.The report summarizes the twelve-month period ended October 31, 2010.In addition, it presents important financial information for each of the New Century Portfolios.I also invite you to visit our website at www.newcenturyportfolios.com for additional information. Although absolute market returns over the twelve-month period were strong, volatility remained high.In fact, after enjoying positive market momentum over the first half of the twelve-month period, declines during May and June erased prior gains and raised renewed concerns regarding a double-dip recession.While we believe the likelihood of a double-dip recession is not high, continued uncertainty in the U.S. exists.Unemployment levels over the past 15 months are little changed (9.6% as of the end of October), real estate prices remain depressed in many regions, and although improved, consumer confidence continues to be low.However, overseas investment opportunities are attractive, domestic corporate balance sheets and profits continue to improve, and most importantly, monetary and fiscal policy are expansionary.As a result, we maintain a positive outlook as we conclude 2010 and enter 2011. During the twelve-month period ended October 31, 2010, the New Century Capital Portfolio reduced its allocation to the biotech sector and the consumer staples sector in favor of the diversified domestic and international equity markets.The Portfolio maintained its cash position.During the period, the New Century Capital Portfolio’stotal return was 16.47% as compared to the S&P 500® Composite Index total return of 16.52%. The New Century Balanced Portfolio increased its allocation to equities to approximately 57% and reduced allocation to fixed income to approximately 43%.Within the fixed income category, the Portfolio increased its allocation to foreign bond exposure while reducing its exposure to U.S. government bonds.During the period, the New Century Balanced Portfolio’s total return was 12.23%, as compared to the S&P 500® Composite Index total return of 16.52% and the Barclays Capital Intermediate Government/Credit Index total return of 7.81%. The New Century Opportunistic Portfolio reduced the allocation to cash and the sector allocation in favor of an increased foreign equity allocation.During the period, the New Century Opportunistic Portfolio’s total return was 19.19% as compared to the Russell 3000 Growth Index’s total return of 16.50%. The New Century International Portfolio increased its position in the Asia Pacific and emerging markets sectors while reducing its overall allocation to the Eurozone and to cash balances.Although we remain focused on the long-term prospects of international investment, concerns within a number of the “periphery” European countries (Greece, Spain, Portugal, Ireland and Italy), and inherently the European Union as a whole, led to weakness in diversified international markets relative to the U.S. marketplace.During the period, the New Century International Portfolio’s total return was 15.07%.The international equity markets, as measured by the MSCI EAFE Index, had a total return of 8.36%. 2 The New Century Alternative Strategies Portfolio increased exposure to natural resources and global real estate to take advantage of seminal trends of demand by emerging and Asian economies.The fixed income category was repositioned to eliminate long term municipal bond and reduce high-yield exposure, while increasing foreign bonds and adding long/short fixed income management.New Century Alternative Strategies Portfolio’s total return was 8.21% during the period, as compared to the Barclays Capital Intermediate Government/Credit Index, and the S&P 500® Composite Index which total returns of 7.81% and 16.52%, respectively. While future performance is always unpredictable, we are confident that New Century’s investment philosophy - diversification, risk assessment and long-term focus - will maximize risk-adjusted returns. New Century is committed to its shareholders and appreciates your selecting New Century as part of your long-term investment strategy. Sincerely, Wayne M. Grzecki President & Portfolio Manager Ronald A. Sugameli Portfolio Manager Susan K. Arnold Assistant Portfolio Manager Andre M. Fernandes Assistant Portfolio Manager Investors should take into consideration the investment objectives, risks, charges and expenses of the New Century Portfolios carefully before investing. The prospectus contains these details and other information and should be read carefully before investing. Principal value of an investment will fluctuate and shares when redeemed may be worth more or less than your original investment. Past performance is not indicative of future results. Portfolio and opinions expressed herein are subject to change. 3 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited) (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 4 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited)(Continued) * Initial public offering of shares was November 1, 2000. (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 5 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited)(Continued) * Initial public offering of shares was May 1, 2002. (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 6 NEW CENTURY CAPITAL PORTFOLIO PORTFOLIO INFORMATION October 31, 2010 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares MSCI Emerging Markets Index 6.1% iShares S&P MidCap 400 Value Index 5.7% iShares Dow Jones U.S. Energy Sector Index 5.7% Amana Trust Income 5.5% Fidelity Capital Appreciation 5.2% American Funds Growth Fund of America - Class A 4.8% iShares S&P 500 Growth Index 4.3% Goldman Sachs Growth Opportunities - Class A 4.3% Vanguard 500 Index - Investor Shares 4.1% iShares S&P SmallCap 600 Growth Index 3.8% 7 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2010 INVESTMENT COMPANIES — 96.4% Shares Value Large-Cap Funds — 40.4% Amana Trust Income $ American Funds AMCAP - Class A American Funds Growth Fund of America - Class A Fairholme Fidelity Capital Appreciation iShares Russell 1000 Value Index (a) iShares S&P 500 Growth Index (a) iShares S&P 500 Index (a) iShares S&P 500 Value Index (a) Morgan Stanley Institutional Fund, Inc. - Opportunity Portfolio - Class P (b) Vanguard 500 Index - Investor Shares Wells Fargo Advantage Growth - Administrator Class (b) International Funds — 18.1% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares MSCI Emerging Markets Index (a) Sector Funds — 14.5% Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Mid-Cap Funds — 14.4% Goldman Sachs Growth Opportunities - Class A (b) iShares S&P MidCap 400 Growth Index (a) iShares S&P MidCap 400 Value Index (a) Janus Global Select - T Shares SPDR S&P MidCap rust (a) Small-Cap Funds — 9.0% Buffalo Small Cap iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies (Cost $69,817,326) $ See accompanying notes to financial statements. 8 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 3.7% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (d) (Cost $3,440,896) $ Total Investments at Value — 100.1% (Cost $73,258,222) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2010. See accompanying notes to financial statements. 9 NEW CENTURY BALANCED PORTFOLIO PORTFOLIO INFORMATION October 31, 2010 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Loomis Sayles Bond - Institutional Class 10.4% Templeton Global Bond - Class A 9.1% First Eagle Global - Class A 7.9% iShares S&P 500 Index 6.1% SPDR S&P MidCap rust 5.5% American Funds AMCAP - Class A 4.7% Fidelity Select Utilities Growth 4.3% iShares MSCI EAFE Index 4.3% Loomis Sayles Institutional High Income 4.3% Dodge & Cox Income 4.1% 10 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2010 INVESTMENT COMPANIES — 99.1% Shares Value Sector Funds — 19.0% Biotech HOLDRs Trust (a) (b) (c) $ Consumer Staples Select Sector SPDR (a) Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) PowerShares Dynamic Food & Beverage (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Government/Corporate Bond Funds — 18.2% American Century Zero Coupon 2015 - Investor Class iShares Barclays 3-7 Year Treasury Bond (a) iShares Barclays Aggregate Bond (a) Loomis Sayles Bond - Institutional Class ProShares UltraShort 20+ Year Treasury (a) (b) Rydex Inverse Government Long Bond Strategy - Investor Class (b) Vanguard Intermediate-Term Investment-Grade - Admiral Shares Large-Cap Funds — 14.3% American Funds AMCAP - Class A iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Index (a) International Funds — 12.2% First Eagle Global - Class A iShares MSCI EAFE Index (a) Worldwide Bond Funds — 11.5% Loomis Sayles Global Bond - Institutional Class Templeton Global Bond - Class A Mid-Cap Funds — 6.5% iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) High Quality Bond Funds — 5.9% Calvert Social Investment - Class I Dodge & Cox Income Small-Cap Funds — 5.2% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) See accompanying notes to financial statements. 11 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 99.1% (Continued) Shares Value High Yield Bond Funds — 4.3% Loomis Sayles Institutional High Income $ Convertible Bond Funds — 2.0% Calamos Convertible - Class I Total Investment Companies (Cost $55,418,161) $ MONEY MARKET FUNDS — 1.0% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (d) (Cost $638,016) $ Total Investments at Value — 100.1% (Cost $56,056,177) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2010. See accompanying notes to financial statements. 12 NEW CENTURY OPPORTUNISTIC PORTFOLIO PORTFOLIO INFORMATION October 31, 2010 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares S&P 500 Growth Index 21.0% iShares MSCI Emerging Markets Index 12.2% SPDR S&P MidCap rust 12.1% Technology Select Sector SPDR 8.9% iShares S&P 500 Value Index 7.8% iShares S&P North American Natural Resources Index 7.7% PowerShares Dynamic Biotechnology & Genome 4.5% PowerShares Dynamic Pharmaceuticals 4.5% Gabelli Small Cap Growth - Class I 4.3% Vanguard Growth ETF 4.0% 13 NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2010 INVESTMENT COMPANIES — 99.1% Shares Value Large-Cap Funds — 32.8% iShares S&P 500 Growth Index (a) $ iShares S&P 500 Value Index (a) Vanguard Growth ETF (a) Sector Funds — 30.6% iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR (a) International Funds — 16.0% iShares MSCI Emerging Markets Index (a) Janus Overseas - T Shares Mid-Cap Funds — 12.1% SPDR S&P MidCap rust (a) Small-Cap Funds — 7.6% Gabelli Small Cap Growth - Class I (b) iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies (Cost $9,270,022) $ MONEY MARKET FUNDS — 1.0% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (d) (Cost $112,393) $ Total Investments at Value — 100.1% (Cost $9,382,415) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2010. See accompanying notes to financial statements. 14 NEW CENTURY INTERNATIONAL PORTFOLIO PORTFOLIO INFORMATION October 31, 2010 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares S&P Latin America 40 Index 7.8% Fidelity Canada 6.4% iShares MSCI Germany Index 6.2% Janus Overseas - T Shares 5.6% iShares MSCI Canada Index 5.3% iShares FTSE/Xinhua China 25 Index 5.1% Vanguard Emerging Markets Stock Index 4.1% Matthews Pacific Tiger - Class I 4.1% iShares MSCI Mexico Investable Market Index 3.9% iShares MSCI United Kingdom Index 3.9% 15 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2010 INVESTMENT COMPANIES — 98.0% Shares Value Diversified Funds — 25.2% Columbia Acorn International Select - Class A $ Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares S&P Global Energy Sector Index (a) iShares S&P Global Infrastructure Index (a) iShares S&P Global Materials Index (a) Janus Overseas - T Shares Templeton Institutional Funds - Foreign Smaller Companies Series Europe Funds — 23.8% Franklin Mutual European - Class A iShares MSCI Germany Index (a) iShares MSCI Spain Index (a) iShares MSCI Sweden Index (a) iShares MSCI Switzerland Index (a) iShares MSCI United Kingdom Index (a) Vanguard European Stock ETF (a) Americas Funds — 23.4% Fidelity Canada iShares MSCI Canada Index (a) iShares MSCI Mexico Investable Market Index (a) iShares S&P Latin America 40 Index (a) Asia/Pacific Funds — 19.2% Fidelity Japan iShares FTSE/Xinhua China 25 Index (a) iShares MSCI Australia Index (a) iShares MSCI Japan Index (a) iShares MSCI Pacific ex-Japan Index (a) Matthews Pacific Tiger - Class I Emerging Markets Funds — 6.4% iShares MSCI Emerging Markets Index (a) Vanguard Emerging Markets Stock Index (a) Total Investment Companies (Cost $44,506,422) $ See accompanying notes to financial statements. 16 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 2.1% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (b) (Cost $1,466,472) $ Total Investments at Value — 100.1% (Cost $45,972,894) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2010. See accompanying notes to financial statements. 17 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO PORTFOLIO INFORMATION October 31, 2010 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets First Eagle Global - Class A 5.3% Calamos Market Neutral Income - Class A 5.2% Merger 5.1% Arbitrage - Class R 5.0% FPA Crescent - Class I 4.8% BlackRock Global Allocation - Class A 3.9% Fairholme 3.2% Gateway - Class A 3.1% Ivy Asset Strategy - Class A 2.8% Mutual Global Discovery - Class Z 2.8% 18 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2010 INVESTMENT COMPANIES — 96.1% Shares Value Global Macro Funds — 15.9% BlackRock Global Allocation - Class A $ First Eagle Global - Class A Ivy Asset Strategy - Class A Mutual Global Discovery - Class Z ProShares UltraShort Euro (a) (b) Asset Allocation Funds — 15.4% Berwyn Income FPA Crescent - Class I Greenspring Leuthold Core Investment Oakmark Equity & Income - Class I Arbitrage Funds — 15.3% Arbitrage - Class R Calamos Market Neutral Income - Class A Merger Long/Short Equity Funds — 14.3% CGM Focus Diamond Hill Long-Short - Class I Federated Prudent Bear - Class A (b) Hussman Strategic Growth Marketfield Schwab Hedged Equity - Select Shares (b) TFS Market Neutral (b) High Yield/Fixed Income Funds — 8.5% Eaton Vance Global Macro Absolute Return - I Shares Forward Long/Short Credit Analysis - Institutional Class Loomis Sayles Institutional High Income Nuveen Multi-Strategy Income & Growth 2 (d) PIMCO Emerging Local Bond - Class A Templeton Global Bond - Class A Natural Resources Funds — 8.3% Permanent Portfolio PIMCO Commodity Real Return Strategy - Class A PowerShares Water Resources Portfolio (a) RS Global Natural Resources - Class A (b) SPDR Gold Trust (a) (b) (c) SteelPath MLP Select 40 - Institutional Class Vanguard Precious Metals and Mining - Investor Shares Real Estate Funds — 7.1% Cohen & Steers International Realty - Class I ING Global Real Estate - Class I See accompanying notes to financial statements. 19 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 96.1% (Continued) Shares Value Real Estate Funds — 7.1% (Continued) Invesco Real Estate - Class A $ Third Avenue Real Estate Value Deep Value/Distressed Securities Funds — 6.8% Fairholme Royce Value Trust, Inc. (b) (d) Third Avenue Value Option Hedged Funds — 4.5% Gateway - Class A NFJ Dividend, Interest & Premium Strategy (d) Total Investment Companies (Cost $118,047,224) $ STRUCTURED NOTES — 3.1% Par Value Value Credit Suisse, Buffered Accelerated Return Equity Security Linked Note, due 05/05/2011 (b) $ $ Credit Suisse, Buffered Accelerated Return Equity Security Linked Note, due 04/05/2012 (b) JPMorgan Chase & Co., Semi-Annual Review Equity Security Linked Note, due 02/29/2012 (b) Total Structured Notes (Cost $3,650,000) $ MONEY MARKET FUNDS — 1.1% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (e) (Cost $1,475,404) $ Total Investments at Value — 100.3% (Cost $123,172,628) $ Liabilities in Excess of Other Assets — (0.3%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2010. See accompanying notes to financial statements. 20 NEW CENTURY PORTFOLIOS STATEMENTS OF ASSETS AND LIABILITIES October 31, 2010 New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio ASSETS Investments in securities: At acquisition cost $ At value (Note 1A) $ Dividends receivable 31 Receivable for capital shares sold — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — — — Payable for capital shares redeemed — Payable to Advisor (Note 2) Payable to Distributor (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income — — — Accumulated net realized losses on investments ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time held (Note 1B). See accompanying notes to financial statements. 21 NEW CENTURY PORTFOLIOS STATEMENTS OF OPERATIONS For the Year Ended October 31, 2010 New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio INVESTMENT INCOME Dividends $ Interest — Total income EXPENSES Investment advisory fees (Note 2) Distribution costs (Note 3) Accounting fees Administration fees (Note 2) Legal and audit fees Transfer agent fees Trustees’ fees and expenses (Note 2) Custody and bank service fees Postage & supplies Insurance expense Other expenses Total expenses Less fees waived by the Advisor (Note 2) — — ) — — Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) on investments ) ) Capital gain distributions from regulated investment companies — — Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 22 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century Capital Portfolio New Century Balanced Portfolio Year Ended October 31, Year Ended October 31, Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment income (loss) $ ) $ $ $ Net realized gains (losses) from security transactions ) ) ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) — — Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ UNDISTRIBUTED NET
